DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-2, 5, 8-11 are currently pending. Claims 10-11 have been withdrawn as being drawn to a non elected invention. This office action is in response to the amendment filed on 06/29/2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda (US 5,861,232).
Concerning claim 1, 5, 8 Kanda is drawn to a photosensitive resin composition (abstract) Kanda teaches an energy ray  curable resin composition  which includes 100 parts of crosslinked copolymer particles 30 parts by weight of lauryl methacrylate 20 parts by weight of 1,6 hexanediol diacrylate 20 parts of N-(3-dimethylaminopropyl)acrylamide 3 parts of a photopolymerization initiator and 30 parts of a styrene-isoprene-styrene block copolymer as well as 0.5 pars  of a storage stabilizer (column 13 lines 5-40). This indicates a total parts by weight of the composition of 203.5 part (column 13 line s25-45), giving 9.83 wt% of the polyfunctional (meth)acrylate of 1,6 hexanediol diacrylate, 14.74 wt% of the mono functional (meth)acrylate free from a hydroxyl group, and 14.74 wt% of the styrene isoprene styrene block copolymer. 
The styrene isoprene styrene block copolymer is not specifically indicated to be an elastomer but the block copolymer is indicated to include a segment which is a elastomeric copolymer (column 11 lines 10-50).   It should also be noted that applicants specification indicates that examples of the styrene based elastomer include styrene isoprene styrene block copolymer (applicants specification pg 10 lines 5-10).  As such this styrene isoprene styrene block copolymer would be considered to be a elastomer which includes styrene as a constitutional component as it includes an elastomeric segment. 
Therefore the composition of Kanda teaches each of the claimed components of the oil leakage repairing material in the claimed amounts . 
Kanda does not teach that the composition is a oil leakage repairing materials or the oil absorption of the composition before and after curing. 
Kanda teaches the claimed components in the claimed amounts as is indicated above. The adhesive material of Kanda would be capable of being used to repair an oil leak as it is a curable composition that can bind parts of leak together and as such would be considered to be an oil leak repairing material. 
The properties of oil absorption before and after curing would result from the particular components present in the composition and their amounts. However the composition of Kanda is indicated to include long chain methacrylate monomer of lauryl methacrylate which would allow the composition to more easily absorb oil. Additionally the composition includes a dimethacrylate monomer indicating that the cured composition is a crosslinked polymer composition which would be less capable of absorbing oil due to the final crosslinked nature of the polymer after curing. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can’t have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As such since Kanda teaches the claimed components in the claimed amounts and teaches an composition that is not fully crosslinked before curing and a crosslinked composition after curing the composition of Kanda would have the claimed oil absorption properties before and after curing and so teach the claimed material. 
4.	Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanda (US 5,861,232).
Concerning claim 2 Kanda does not specifically teach that the composition is a putty.  However Kanda further teaches that the curable composition is present in the form of a transparent wax (column 13 lines 40-45). This transparent wax would have a relatively high viscosity but not so high a viscosity as to be a complete solid. Applicants specification indicates that a putty has exemplary charagetistice3s of a viscosity which is 100 Pa*s or grater but 200,000 Pa*s or less (see applicants specification pg 7 paragraph 5). 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can’t have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As such given that the composition of Kanda is indicated to be in the form of a wax like material which would have a relatively high viscosity but which would not be a complete solid, and the composition of Kanda includes each of the claimed components in the claimed amounts the composition of Kanda would be a putty. 
Alternatively if this is not the case Kanda teaches that eh resin composition of the  be freely designed in the form of a composition having no fluidity, a rubbery liquid or a slightly viscous liquid having excellent fluidity ( column 12 lines 25-35) and teaches that the fluidity and viscosity can be  adjusted if necessary (column 12 lines 40-45). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary composition of Kanda to tailor the viscosity of the composition to give a putty because Kanda teaches that the composition can be in the form of having no fluidity to high fluidity and teaches that the viscosity of the composition can be adjusted. 
5.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Kanda (US 5,861,232) as is evidenced by  Tugukuni (US 3,970,725) Yoshino (US 2015/0077481 A1) Onishi (US 5,844,643) and Ishibashi (US 4,085,236 ).
Concerning claim 9 Kanda does not specifically teach the claimed glass transition temperature when the composition is cured. 
Kanda does teach that a resin composition  which includes 100 parts of crosslinked copolymer particles, which are made from particles having 73 parts butadiene:7 parts of an OH containing acrylate monomer:7 parts of methacrylic acid 1 parts of divinyl benzene and 12 parts of methyl methacrylate,  30 parts by weight of lauryl methacrylate 20 parts by weight of 1,6 hexanediol diacrylate 20 parts of N-(3-dimethylaminopropyl)acrylamide 3 parts of a photopolymerization initiator and 30 parts of a styrene-isoprene-styrene block copolymer as well as 0.5 parts  of a storage stabilizer (column 13 lines 5-40). 
Tugukuni provides evidence that lauryl methacrylate has a Tg of -65 °C, methacrylic acid  has a Tg of 185 °C, methyl methacrylate has a Tg of 105 °C, styrene has a Tg of 100 °C (column 4 lines 15-55). 
Yoshino provides evidence that dimethyl aminopropyl acrylamide has a Tg value of 134 °C (paragraph 0131). 
Onishi provides evidence that hexanediol diacrylate has a Tg value of 85 °C (column 14 lines 5-15)
Ishibashi provides evidence that that  polybutadiene has a Tg of -85°C (column 4 lines 1-15) and indicates that the glass transition temperature can be determined by calculation of the Fox equation which indicates (column 3 lines 60-68 and column 4 lines 1-10)
                
                    
                        
                            1
                        
                        
                            T
                            g
                            0
                        
                    
                    =
                    
                        
                            W
                            1
                        
                        
                            T
                            g
                            1
                        
                    
                    +
                    
                        
                            W
                            2
                        
                        
                            T
                            g
                            2
                        
                    
                    +
                    …
                
            
Making the assumption that the Styrene isoprene styrene polymer has a Tg value equal to that of styrene at 100 °C, this equation can be used to determine the Tg value of the copolymer required to give a Tg value which is at the edge of the glass transition temperature range of 150°C which results in requiring that the copolymer have a Tg of approximately 425.4 °C in order to give a composition having a glass transition temperature at the edge of the claimed range. 
It should be noted that the Styrene isoprene styrene copolymer would have a lower Tg value that 100 °C because of the presence of the isoprene monomer units which Kanda indicates will have a glass transition temperature of not more than 10°C (column 11 lines 35-40), which would indicate that in order to have a Tg which is higher than the claimed range the copolymer would have to have an even higher Tg value. 
Given the indicated amounts of the monomers which are used in the copolymer 73 mol% of butadiene, 12 mol %of methyl methacrylate 7 mol% of Methacrylic acid and 1 mol% divinyl benzene and 7 mol% an additional hydroxyl containing monomer and the molecular weight of the monomers the weight % of each monomer can be determined.  Methacrylic acid has a molecular weight of 86.09 g/mol methyl methacrylate has a molecular weight of approximately 100.117 butadiene has a molecular weight of approximately 54.09 divinyl benzene has a molecular weight of 130.19 g/mol and the hydroxy group containing monomer has a molecular weight of approximately 290 g/mol (as calculated form the monomer having 5 oxygen atoms, 16 carbon atoms and 18 hydrogen atoms). This indicates that the polymer includes 7.615 wt% methacrylic acid, 15.18 wt% methyl methacrylate, 49.9 wt% of butadiene  1.65 wt% of divinyl benzene and 25.65 wt% of the hydroxyl group containing monomer.  This indicates that there are two monomers for which the Tg value is not known (divinyl benzene and the OH containing monomer) which are present in an amount of 27.3 wt% of the copolymer.  However approximately 65 wt% of the copolymer is made of monomers that are below the 150 °C Tg value. And even if the Tg values of these monomers are set to 2000°C (which is far beyond the Tg value of any known monomer) this will only result in a copolymer having a Tg which is approximately  26.25 °C which would result in the composition which the copolymer is a part of, having a Tg which is within the claimed range.  As such given that the monomers used are not radially different from previously used monomers acrylate and vinyl aromatic monomers, the composition of Kanda would have a Tg value which is within the claimed range of 150 °C or less and so would teach the claimed composition. 
6.	Claim(s) 1, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fewkes (US 2003/0095770 A1).
Concerning claims 1, 5, and 8 Fewkes teaches compositions which are pressure sensitive adhesive coatings (paragraph 0129) and teaches an example of these coating which includes 15 parts of a styrene butadiene linear block copolymer SBS (paragraph 130 Table II test coating 6 and paragraph 0140), 30 parts of lauryl acrylate and 55 parts of a nonyl phenol ethoxylated monoacrylate (paragraph 0133) both of which are monofunctional (meth)Acrylate free from hydroxyl group, 2 parts of (propoxylated -trimethylolpropane triacrylate (paragraph 0135) 3 parts of a combination of photo initiators (paragraph 1310 Table II test coating 6) 1 parts of  mercapto additive (paragraph 0158) 1 parts of an antioxidant and  5 parts of a tacifying resin (paragraph 1310 Table II test coating 6). The use of a photo initiator means that this composition is a active energy ray curable composition. The composition includes a total of 112 parts indicating that the styrene butadiene block copolymer is present in an amount of approximately 13.4 wt% and the polyfunctional (meth)acrylate is present in an amount of approximately 1.79 wt% of the composition. 
The styrene butadiene linear block copolymer SBS is not specifically indicated to be an elastomer, although Fewkes lists that the compositions containing this polymer are rubber based compositions (paragraph 130 table 2) and teaches that the styrene block copolymers containing a backbone chain made up of three segments a elastomeric mid-block and two thermoplastic end locks (paragraph 0058). However applicants specification indicates that useful elastomers including styrene as a constitutional component include styrene butadiene styrene block copolymers SBS (applicants specification pg 10 lines 5-10). 
As such the styrene butadiene linear block copolymer SBS in the composition of Fewkes would be a elastomer that includes styrene as a constitutional component. 
Therefore the composition of Fewkes teaches each of the claimed components of the oil leakage repairing material in the claimed amounts . 
Fewkes does not teach that the composition is a oil leakage repairing materials or the oil absorption of the composition before and after curing. 
Fewkes teaches that the composition is a pressure sensitive adhesive curable coating as is indicated above and as such the coating would be capable of being used to repaing an oil leak by adhering to materials and then curing and as such would correspond to an oil leakage repairing material. 
Fewkes teaches the claimed components in the claimed amounts as is indicated above. The adhesive material of Fewkes would be capable of being used to repair an oil leak as it is a curable composition that can bind parts of leak together and as such would be considered to be an oil leak repairing material. 
The properties of oil absorption before and after curing would result from the particular components present in the composition and their amounts. However the composition of Fewkes is indicated to include long chain methacrylate monomer of lauryl acrylate and to not include any crosslinked components before curing which would allow the composition to more easily absorb oil. Additionally the composition includes a trimethacrylate monomer indicating that the cured composition is a crosslinked polymer composition which would be less capable of absorbing oil due to the final crosslinked nature of the polymer after curing. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can’t have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As such since Fewkes teaches the claimed components in the claimed amounts and teaches a composition that is not crosslinked before curing and a crosslinked composition after curing the composition of Fewkes would have the claimed oil absorption properties before and after curing and so teach the claimed material. 
7.	Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Fewkes (US 2003/0095770 A1).
Concerning claim 2 Fewkes teaches the claimed composition of claim 1 as is indicated above. 
Fewkes does not specifically teach that the composition is a putty but does as is indicated above teach each of the claim components in the claimed amounts. 
Applicants specification indicates that a putty has exemplary charagetistice3s of a viscosity which is 100 Pa*s or grater but 200,000 Pa*s or less (see applicants specification pg 7 paragraph 5) and further indicates that the inclusion of the elastomer allows the oil leakage repairing material to be made in the state of a putty (applicants specification pg 8 paragraph 5). Fewkes teaches that a styrene containing elastomer is used in an amount of approximately 13.4 wt% of the composition which is within the claimed range of the amount of the elastomer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can’t have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As such given that the composition of Fewkes has all of the claimed components in the claimed amounts, particularly the elastomer amount and therefor the composition would be a putty. 
Alternatively if this is not the case Fewkes teaches the viscosity of the composition can be controlled (paragraph 0082) and composition has a finite viscosity at ambient temperatures (paragraph 0037). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary composition of Fewkes to tailor the viscosity of the composition to give a putty because Fewkes teaches that viscosity of the can be controlled. 
8.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fewkes (US 2003/0095770 A1) as is evidenced by Kawasaki (US 2017/0283664 A1), Tugukuni (US 3,970,725) and Ishibashi (US 4,085,236 ).
Concerning claim 9 Fewkes teaches as is indicated above a composition which includes 15 parts of a styrene butadiene linear block copolymer SBS (paragraph 130 Table II test coating 6 and paragraph 0140), 30 parts of lauryl acrylate and 55 parts of a nonyl phenol ethoxylated monoacrylate (paragraph 0133) both of which are monofunctional (meth)Acrylate free from hydroxyl group, 2 parts of (propoxylated -trimethylolpropane triacrylate (paragraph 0135) 3 parts of a combination of photo initiators (paragraph 1310 Table II test coating 6) 1 parts of  mercapto additive (paragraph 0158) 1 parts of an antioxidant and  5 parts of a tacifying resin (paragraph 1310 Table II test coating 6). The composition includes a total of 112 parts indicating that the styrene butadiene block copolymer is present in an amount of approximately 13.4 wt% and the polyfunctional (meth)acrylate is present in an amount of approximately 1.79 wt% of the composition. 
Kawasaki teaches that lauryl acrylate provides a glass transition temperature of -30 °C (paragraph 0049). 
Tugukuni provides evidence that styrene has a Tg of 100 °C (column 4 lines 15-55). 
Ishibashi provides evidence that the glass transition temperature can be determined by calculation of the Fox equation which indicates (column 3 lines 60-68 and column 4 lines 1-10)
                
                    
                        
                            1
                        
                        
                            T
                            g
                            0
                        
                    
                    =
                    
                        
                            W
                            1
                        
                        
                            T
                            g
                            1
                        
                    
                    +
                    
                        
                            W
                            2
                        
                        
                            T
                            g
                            2
                        
                    
                    +
                    …
                
            

The glass transition temperature of the nonyl phenol ethoxylated monoacrylate, propoxylated-trimethylolpropane triacrylate and the tackifying resin are unknown. These components correspond to 62 parts of the 107 parts of polymer components of the resin or 57.9 wt% of the polymer composition. The lauryl acrylate  is present in 30 parts per 107 parts of the polymer components of the composition, and the styrene butadiene styrene polymer is present in an amount of 15 parts by weight per 107 part of the polymer components to give 14.01 wt% of the polymer components. 
Assuming that the styrene butadiene styrene block copolymer would have a Tg equal to that of styrene at value of 100 °C, using the components for which the Tg is known would give that these components would have to have a Tg value of approximately 428.6 °C in order to be at the edge of the claimed range of 150 °C or less.  It should be noted that the styrene butadiene styrene block copolymer would be expected to have a significantly lower Tg than 100 °C meaning that the components of Fewkes would be required to have even higher Tg values than calculated to give a Tg value outside the claimed range.  This calculated value of Tg would be significantly higher that what would be expected for the methacrylate monomers which are indicated to be in the composition as the nonyl phenol ethoxylated monoacrylate includes only one aromatic ring and includes ethoxylated groups which tend to lower Tg values of monomers due to allowing greater flexibility and mobility of the monomer unit. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
As such since the monomers of Fewkes will not have a Tg as high as the would be required to give the polymer composition a Tg which is outside of the claimed range, Fewkes teaches the claimed glass transition temperature of the cured composition. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0361313 A1) in view of Burdzy (US 2013/0287980 A1).
Concerning claim 1, 5, 8 Xie is drawn to an adhesive composition which is used for joining two or more pipe sections together (paragraph 0002). 
Xie teaches examples of a two part adhesive composition, which includes a total of 34.52 parts of an acrylic polymer, 19.2 parts of a MABS TR558A impact modifying polymer, 105.58 parts of methyl methacrylate, 8 parts of ethylene glycol dimethacrylate, 7 parts of methacrylic acid, as well as 25.656 of additionally components such a initiators, accelerators and stabilizer (paragraph 0035 Table 2 example 6).  These components therefore present in a total amount of 199.956 parts.  The MABS TR558A polymer is indicated to be a methylmethacrylate  acrylonitrile butadiene styrene copolymer (paragraph 0025) and would include a elastomeric portion of the polymer form the soft monomers such a butadiene (paragraph 0013) and as such would be considered to be an elastomer. This indicates that the composition includes a styrene containing elastomer which is present in an amount of 9.6 wt% of the composition, includes a monofunctional (meth)Acrylate free from a hydroxyl group (methyl methacrylate) and includes a polyfunctional (meth)acrylate (ethylene glycol dimethacrylate) present in an amount of 4 wt% of the composition. 
It should be noted that this composition would be capable of being cured by active energy ray such as an electron beam, which would indicate that the composition is an active energy ray curable composition. 
The composition differs from the claimed components only in that it includes a peroxide thermal polymerization initiator instead of a photo-radical initiator,  and that the composition is not indicated to be a oil leakage repairing material or have the claimed oil absorption before and after curing. 
Xie however teaches the claimed components in the claimed amounts as is indicated above. The adhesive material of Xie would be capable of being used to repair an oil leak as it is a curable adhesive composition that can bind parts of leak together and as such would be considered to be an oil leak repairing material. 
The properties of oil absorption before and after curing would result from the particular components present in the composition and their amounts. However the composition of Xie is indicated to include as the majority component methacrylate monomers which not having a polymer or crosslinked structure would more easily absorb oil. Additionally the composition includes a dimethacrylate monomer indicating that the cured composition is a crosslinked polymer composition which would be less capable of absorbing oil due to the crosslinked nature of the polymer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can’t have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
As such since Xie teaches the claimed components in the claimed amounts and teaches an uncrosslinked composition before curing and a crosslinked composition after curing the composition of Xie would have the claimed oil absorption properties before and after curing and so teach the claimed material. 
Concerning the use a photo radical initiator Xie teaches that the composition includes free radical initiators such as peroxides (paragraph 0014) and that inhibitor and or stabilizer can be added to the composition to prevent premature polymerization and provide a desirable working time of the composition (paragraph 0015). 
Burdzy is drawn to a curable composition that includes both a polymer and monomers (abstract) and teaches that useful polymerization initiators include those such as heat activated initiators such as peroxides  (paragraph 0032) and alternatively photo radical initiators which do not initiate polymerization nitrile  exposed to actinic radiation (paragraphs 0035-0037).  
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the composition of Xie to include the photo radical initiator of Burdzy because Burdzy indicates that peroxide initiators and photo radical initiators are alternatives to one another and the photo initiators can be used to initiate curing at a desired expose to actinic radiation which would prevent premature polymerization and provide a desirable working time as is indicated to be desired by Xie thereby providing the claimed composition. 
Concerning claim 9 Xie does not specifically teach the claimed glass transition temperature of the composition after curing. However Xie indicates that the majority monomer of the composition is methyl methacrylate (paragraph 0035 Table 2 example 6). Methyl methacrylate results in a polymer having a glass transition temperature of approximately 105 °. The glass transition temperature of a polymer is weighted by the amounts of the different monomers used to make the polymer. The composition of Xie does not include any monomers which have a glass transition temperature which is above 150 °C. As such given that methyl methacrylate is the majority component of the curable composition and no monomers with a glass transition temperature of greater than 150 °C, the composition when cured would have a glass transition temperature of less than 150 °C and therefor the composition of Xie would have the claimed glass transition temperature. 

Response to Arguments
10.	Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Xie and Xie in view of Burdzy that Xie does not describe or suggest the features of a curable composition which is an active energy ray curable composition. In particular Xie discloses a composition which is a two component acrylic adhesive composition  which uses cumene hydroxyperoxde as a free radical initiator and as such does not meet the requirements of the claim 1 as amended to be an active energy ray curable composition and contain a photo radical initiator. Furthermore it is also not obvious to derived a one component curable composition from a two component adhesive composition of Xie, much less to replace the initiator in a two component adhesive composition with a photo-radical initiator. Nor would it be obvious to only select and incorporate desired component of Xie’s two component adhesive compositions into Burdzy’s compositions. Therefore, the present invention as defined in claim 1 as amended is also not patentable over the combined taches of Xie and Burdzy. 
Concerning the indication of it would not be obvious to one of ordinary skill in the art at the time of filling to make a two component curable composition into a one component curable composition, two component adhesive compositions are well known to have their two components mix which would give a one component composition of all the indicated components which is then capable of curing. Xie teaches that the two parts of the adhesive composition are mixed together (paragraph 0029) which would give all of the claimed components together in a single composition which would give a one component curable composition. 
Concerning the indication that it would not be obvious to one of ordinary skill in the art at the time of filling to replace the initiator in the two component composition with a photo-radical initiator, applicant simply states that it would not be obvious and does not indicate why it would not be obvious. However Xie indicates that the composition includes free radical initiators such as peroxides (paragraph 0014) and that inhibitor and or stabilizer can be added to the composition to prevent premature polymerization and provide a desirable working time of the composition (paragraph 0015). This indicates that preventing premature polymerization and providing a desirable working time is useful for the composition of Xie.  Burdzy is drawn to a curable composition and indicates that initiators such as peroxides  can be used (paragraph 0032) but indicates that photoinitiators can alternatively be used and that these photo initiators enhance the rapidity of curing when it is exposed to electromagnetic radiation (paragraph 0035). This indicates that curing will be retarded until composition is exposed to the electromagnetic radiation which activates the photo initiator, which in turn would prevent premature polymerization of a composition and help provide a desirable working time. As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the composition of Xie to include the photoinitiator of Burdzy for the purpose of preventing premature polymerization and providing a desirable working time of the composition, as was previously argued concerning Xie in view of Burdzy. As such the rejection is maintained.
Conclusion
11.	 Claims 1-2, 5, 8-9 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763